Rejoinder of All Claims
1.	Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 11. 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-17 are allowed. 

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a recyclable synthetic resin tile to be laid, comprising a base part in which a decorative layer including at least a colored or colorless transparent layer, a printed layer and an opaque or translucent colored layer, two or more intermediate layers, and a balance layer-are laminated in this order, wherein a main constituent resin of at least the decorative layer, the intermediate layer and the balance layer includes a combination of one or more olefinic thermoplastic resin and/or one or more olefin thermoplastic elastomer, wherein a layer of the intermediate layers includes an inorganic fiber layer, the decorative layer is shaped by embossing, the balance layer is shaped by embossing for increasing a surface area to secure adhesion, and the synthetic resin tile has a total thickness of 2.5 mm to 8 mm.


The prior art fails to teach or render obvious a resin tile comprising the combination of a decorative layer including at least a colored or colorless layer, a printed layer and a colored layer, two or more intermediate layers, and a balance layer wherein the layers are laminated in that order, and the decorative layer, the intermediate layer and the balance layer include an olefinic thermoplastic resin or an olefin thermoplastic elastomer, and a layer of the intermediate layers includes an inorganic fiber layer, and the decorative layer and the balance layer are embossed, and the resin tile has a total thickness of 2.5 mm to 8 mm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787